DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 08 April 2020 and 16 December 2021 were filed before the mailing date of the first action on the merits. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are hereby considered.

Specification
The disclosure is objected to because of the following informalities:  
In the Abstract, lines 1-2, “according to the present invention” should be deleted (note: the language of the Abstract should avoid using phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc - see MPEP 608.01(b)).
In par. 12, line 1, “10” should be changed to --1--.
In par. 21, line 2, “1” should be changed to --10--.
In par. 21, line 3, “1” should be changed to --10--.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.
There are not limitations considered to invoke 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 6--16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 1, the limitation recited as “the motor included in the front motor” (various instances) renders the claim indefinite since the antecedent limitation “one or more front motors” permits the presence of more than one “front motor”, and whereas the instant limitation recites the singular “the front motor” - i.e., it is unclear if the instant “the front motor” limits the number of front motors to one or if it is selecting one “front motor” of a plurality of “front motors”. Due to identical instances, this rejection also applies to claims 6-8 and 13-16. Due to dependency, this rejection also applies to claims 9-12.

In claim 1, the limitation recited as “the blade mounted on the motor” (various instances) renders the claim indefinite since there are multiple ones of “blade” and “motor” that are antecedently recited. Due to an identical issue, this rejection also applies to claim 7. Due to dependency, this rejection also applies to claims 6 and 8-16.

In claim 1, the limitation recited as “the motor included in the rear motor” (various instances) renders the claim indefinite since the antecedent limitation “one or more rear motors” permits the presence of more than one “rear motor”, and whereas the instant limitation recites the singular “the rear motor” - i.e., it is unclear if the instant “the rear motor” limits the number of rear motors to one or if it is selecting one “rear motor” of a plurality of “rear motors”. Due to identical instances, this rejection also applies to claims 6-8 and 13-16. Due to dependency, this rejection also applies to claims 9-12.

In claim 1, the limitation recited as “the center of thrust generated by the rotor blades” renders the claim indefinite since there is no a single “center of thrust” for a plurality of spatially distributed rotor blades that can be operated at varying rotational speeds. In order to overcome this rejection, the Office recommends changing “the center” to --a center--. Due to identical instances, this rejection also applies to claim 7. Due to dependency, this rejection also applies to claims 6 and 8-16.

In claim 1, the limitation recited as “wherein the thrust obtained by the motor included in the rear motor and the blade mounted on the motor is smaller than the thrust obtained by the motor included in the front motor and the blade mounted on the motor even when the rotation speeds of the front motor and the rear motor are the same” renders the claim indefinite in light of the antecedent limitation “wherein a thrust obtained by the motor included in the front motor and the blade mounted on the motor and a thrust obtained by the motor included in the rear motor and the blade mounted on the motor are different even when the rotation speeds of the front motor and the rear motor are the same” since the instant limitation amount to a species of the antecedent limitation and, thus, it is unclear if the instant limitation replaces the antecedent limitation or not. Due to an identical instance, this rejection also applies to claim 7. Due to dependency, this rejection also applies to claims 6 and 8-16.

In claim 13, the limitation recited as “at least either the front motor or the rear motor further comprises a plurality of grouped motors” renders the claim indefinite. The instant recitation does not clearly set forth the delineation between and/or constituents of each group. If this recitation is intended to mean that a group corresponds with “the front motor” and another group correspond with “the rear motor”, then it is unclear since a group requires more than one constituent. Due to identical instances, this rejection also applies to claims 14-16.

In claim 13, the limitation recited “the groups” renders the claim indefinite in light of the antecedent limitation recited as “at least either the front motor or the rear motor further comprises a plurality of grouped motors” permitting the presence of only one group. Due to identical instances, this rejection also applies to claims 14-16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He (CN 205076036; see IDS submission and attached translation).



In reference to claim 1 (as far as it is clear and definite)
He discloses:
A rotorcraft (see Figures 3-5) capable of moving forward along at least a first direction, comprising: 
an arm part (i.e., frame 9); 
a plurality of motors (12, 22, 32, 42) mounted (via various intermediate structures/elements) on the arm part, 
wherein the plurality of motors, when viewed along at least the first direction, is configured to have one or more front motors (12,22) located at a front side and one or more rear motors (32,42) located at a rear side, 
a rotary blade (11, 21, 31, 41) mounted on each of the motors, 
wherein a thrust obtained by the motor included in the front motor and the blade mounted on the motor and a thrust obtained by the motor included in the rear motor and the blade mounted on the motor are different even when the rotation speeds of the front motor and the rear motor are the same (note: the rotors associated with the identified “front motors” are larger than the rotors associated with the identified “rear motors” and, thus, would produce more thrust for the same rotational speed; “when the rotation speeds… are the same” is not necessarily structurally limiting since it can be regarded as merely establishing a hypothetical comparison); and 
further comprising a mounting part (i.e., the bottom of frame 9) provided below the center of thrust generated by the rotor blades, 
wherein the thrust obtained by the motor included in the rear motor and the blade mounted on the motor is smaller than the thrust obtained by the motor included in the front motor and the blade mounted on the motor even when the rotation speeds of the front motor and the rear motor are the same (note: the rotors associated with the identified “front motors” are larger than the rotors associated with the identified “rear motors” and, thus, would produce more thrust for the same rotational speed; “when the rotation speeds… are the same” is not necessarily structurally limiting since it can be regarded as merely establishing a hypothetical comparison).

In reference to claim 6 (as far as it is clear and definite)
He discloses:
The rotorcraft of claim 1, 
wherein the blade (31,41) mounted on the rear motor (32,42) is smaller (see Figures 3-5) than the blade mounted on the front motor.

In reference to claim 7 (as far as it is clear and definite)
He discloses:
A rotorcraft (see Figures 3-5) capable of moving forward along at least a first direction, comprising: 
an arm part (i.e., frame 9); 
a plurality of motors (12, 22, 32, 42) mounted (via various intermediate structures/elements) on the arm part, 
wherein the plurality of motors, when viewed along at least the first direction, is configured to have one or more front motors (12,22) located at a front side and one or more rear motors (32,42) located at a rear side, 
a rotary blade (11, 21, 31, 41) mounted on each of the motors, 
wherein a thrust obtained by the motor included in the front motor and the blade mounted on the motor and a thrust obtained by the motor included in the rear motor and the blade mounted on the motor are different even when the rotation speeds of the front motor and the rear motor are the same (note: the rotors associated with the identified “front motors” are larger than the rotors associated with the identified “rear motors” and, thus, would produce more thrust for the same rotational speed; “when the rotation speeds… are the same” is not necessarily structurally limiting since it can be regarded as merely establishing a hypothetical comparison); and 
further comprising a mounting part (i.e., the top of frame 9) provided above the center of thrust generated by the rotor blades, 
wherein the thrust obtained by the motor included in the rear motor and the blade mounted on the motor is smaller than the thrust obtained by the motor included in the front motor and the blade mounted on the motor even when the rotation speeds of the front motor and the rear motor are the same (note: the rotors associated with the identified “front motors” are larger than the rotors associated with the identified “rear motors” and, thus, would produce more thrust for the same rotational speed; “when the rotation speeds… are the same” is not necessarily structurally limiting since it can be regarded as merely establishing a hypothetical comparison).

In reference to claim 8 (as far as it is clear and definite)
He discloses:
The rotorcraft of claim 7, 
wherein the blade (31,41) mounted on the rear motor (32,42) is smaller (see Figures 3-5) than the blade mounted on the front motor.

In reference to claim 9 (as far as it is clear and definite)
He discloses:
The rotorcraft of claim 1, wherein the rotorcraft is provided with two front motors (12,22) and two rear motors (32,42).  




In reference to claim 10 (as far as it is clear and definite)
He discloses:
The rotorcraft of claim 6, wherein the rotorcraft is provided with two front motors (12,22) and two rear motors (32,42).  

In reference to claim 11 (as far as it is clear and definite)
He discloses:
The rotorcraft of claim 7, wherein the rotorcraft is provided with two front motors (12,22) and two rear motors (32,42).  

In reference to claim 12 (as far as it is clear and definite)
He discloses:
The rotorcraft of claim 8, wherein the rotorcraft is provided with two front motors (12,22) and two rear motors (32,42).  

In reference to claim 13 (as far as it is clear and definite)
He discloses:
The rotorcraft of claim 1, wherein at least either the front motor or the rear motor further comprises a plurality of grouped motors, wherein the thrust obtained by the motor and the blade mounted on the motor are different between the groups even when the rotational speed of the motor is same (note: the rotors associated with the identified “front motors” are larger than the rotors associated with the identified “rear motors” and, thus, would produce more thrust for the same rotational speed; “when the rotational speed of the motor is the same” is not necessarily structurally limiting since it can be regarded as merely establishing a hypothetical comparison).


In reference to claim 14 (as far as it is clear and definite)
He discloses:
The rotorcraft of claim 6, wherein at least either the front motor or the rear motor further comprises a plurality of grouped motors, wherein the thrust obtained by the motor and the blade mounted on the motor are different between the groups even when the rotational speed of the motor is same (note: the rotors associated with the identified “front motors” are larger than the rotors associated with the identified “rear motors” and, thus, would produce more thrust for the same rotational speed; “when the rotational speed of the motor is the same” is not necessarily structurally limiting since it can be regarded as merely establishing a hypothetical comparison).

In reference to claim 15 (as far as it is clear and definite)
He discloses:
The rotorcraft of claim 7, wherein at least either the front motor or the rear motor further comprises a plurality of grouped motors, wherein the thrust obtained by the motor and the blade mounted on the motor are different between the groups even when the rotational speed of the motor is same (note: the rotors associated with the identified “front motors” are larger than the rotors associated with the identified “rear motors” and, thus, would produce more thrust for the same rotational speed; “when the rotational speed of the motor is the same” is not necessarily structurally limiting since it can be regarded as merely establishing a hypothetical comparison).

In reference to claim 16 (as far as it is clear and definite)
He discloses:
The rotorcraft of claim 8, wherein at least either the front motor or the rear motor further comprises a plurality of grouped motors, Page 5 of 7Appl. No.wherein the thrust obtained by the motor and the blade mounted on the motor are different between the groups even when the rotational speed of the motor is same (note: the rotors associated with the identified “front motors” are larger than the rotors associated with the identified “rear motors” and, thus, would produce more thrust for the same rotational speed; “when the rotational speed of the motor is the same” is not necessarily structurally limiting since it can be regarded as merely establishing a hypothetical comparison).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Beckman et al. (US 2017/0274982 - hereafter referred to as Beckman).

In reference to claim 1 (as far as it is clear and definite)
Beckman discloses:
A rotorcraft (101 - see Figures 1, 2, and 19) capable of moving forward along at least a first direction, comprising: 
an arm part (i.e., the assembly of body 104 and arms 108-n); 
a plurality of motors (207) mounted on the arm part, 
wherein the plurality of motors, when viewed along at least the first direction, is configured to have one or more front motors located at a front side and one or more rear motors located at a rear side (note: “front” and “rear” are dependent upon a direction of travel, and rotorcraft 101 is capable of any direction of travel; “front” and “rear” are not structurally limiting), 
a rotary blade (204-n) mounted on each of the motors, and 
further comprising a mounting part (i.e., payload engagement mechanism 113) provided below the center of thrust generated by the rotor blades. 

	Beckman does not disclose:
wherein a thrust obtained by the motor included in the front motor and the blade mounted on the motor and a thrust obtained by the motor included in the rear motor and the blade mounted on the motor are different even when the rotation speeds of the front motor and the rear motor are the same;
wherein the thrust obtained by the motor included in the rear motor and the blade mounted on the motor is smaller than the thrust obtained by the motor included in the front motor and the blade mounted on the motor even when the rotation speeds of the front motor and the rear motor are the same.

However, Beckman discloses (see pars. [0139]-[0140]) that each rotor is independently controllable in regards to rotational speed and various geometric aspects (i.e., blade pitch, blade length, etc.) affecting thrust / lift produced thereby and, thus, Beckman is capable of achieving any distribution of rotational speed and thrust across the motors. Furthermore, Beckman discloses that the distribution of rotational speeds and geometrical aspects across the rotors is selected in order to satisfy various thrust / lift and noise requirements, and one having ordinary skill in the art would recognize that the normal use of the rotorcraft of Beckman would involve various aerial orientations in order to accomplish desired flight paths and/or maneuvers, such aerial orientations being inherently dictated by the distribution of thrusts / lift.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to operate the rotorcraft of Beckman such that a first pair of rotors generates a different thrust than a second pair of the rotors while all motors operate at the same speed for the purpose of satisfying desired thrust/lift and noise requirements and/or for the purpose of achieving a desired flight path and/or maneuver.

Beckman does not disclose:
wherein a thrust obtained by the motor included in the front motor and the blade mounted on the motor and a thrust obtained by the motor included in the rear motor and the blade mounted on the motor are different even when the rotation speeds of the front motor and the rear motor are the same (note: the conditions of the previous clause “wherein a thrust… the same” is satisfied by the subsequent clause “wherein the thrust… the same”);
wherein the thrust obtained by the motor included in the rear motor and the blade mounted on the motor is smaller than the thrust obtained by the motor included in the front motor and the blade mounted on the motor even when the rotation speeds of the front motor and the rear motor are the same (note: the Beckman rotorcraft could achieve the instant distribution of thrusts/lifts in a flight maneuver that increases the pitch of the front (relative to the direction of travel) of the rotorcraft with the blades of the rear rotors being retracted (and, thus, having a smaller length) relative to the blades of the front rotors in order to limit noise produced thereby).

In reference to claim 6 (as far as it is clear and definite)
Beckman, as modified, addresses:
The rotorcraft of claim 1, 
wherein the blade mounted on the rear motor is smaller (see rejection of parent claim 1) than the blade mounted on the front motor.




In reference to claim 7 (as far as it is clear and definite)
Beckman, as modified in the rejection of claim 1, addresses:
A rotorcraft (101 - see Figures 1, 2 and 19) capable of moving forward along at least a first direction, comprising: 
an arm part (i.e., the assembly of body 104 and arms 108-n);  
a plurality of motors (207) mounted on the arm part, 
wherein the plurality of motors, when viewed along at least the first direction, is configured to have one or more front motors located at a front side and one or more rear motors located at a rear side (note: “front” and “rear” are dependent upon a direction of travel, and rotorcraft 101 is capable of any direction of travel; “front” and “rear” are not structurally limiting), 
a rotary blade (204-n) mounted on each of the motors, 
wherein a thrust obtained by the motor included in the front motor and the blade mounted on the motor and a thrust obtained by the motor included in the rear motor and the blade mounted on the motor are different even when the rotation speeds of the front motor and the rear motor are the same (note: the conditions of the previous clause “wherein a thrust obtained… the same” is satisfied by the subsequent clause “wherein the thrust obtained… the same”); and 
further comprising a mounting part (i.e., the top of body 104) provided above the center of thrust generated by the rotor blades, 
wherein the thrust obtained by the motor included in the rear motor and the blade mounted on the motor is smaller than the thrust obtained by the motor included in the front motor and the blade mounted on the motor even when the rotation speeds of the front motor and the rear motor are the same (note: the Beckman rotorcraft could achieve the instant distribution of thrusts/lifts in a flight maneuver that increases the pitch of the front (relative to the direction of travel) of the rotorcraft with the blades of the rear rotors being retracted (and, thus, having a smaller length) relative to the blades of the front rotors in order to limit noise produced thereby).

In reference to claim 8 (as far as it is clear and definite)
Beckman, as modified, addresses:
The rotorcraft of claim 7, 
wherein the blade mounted on the rear motor is smaller (see the rejection of parent claim 7) than the blade mounted on the front motor.

In reference to claim 9 (as far as it is clear and definite)
Beckman, as modified, addresses:
The rotorcraft of claim 1, wherein the rotorcraft is provided with two front motors and two rear motors (see Figure 1 showing a total of four motors 207, said motors capable of being divided into categories of “front” and “rear” given various directions of travel of the rotorcraft 101).  

In reference to claim 10 (as far as it is clear and definite)
Beckman, as modified, addresses:
The rotorcraft of claim 6, wherein the rotorcraft is provided with two front motors and two rear motors (see Figure 1 showing a total of four motors 207, said motors capable of being divided into categories of “front” and “rear” given various directions of travel of the rotorcraft 101).  

In reference to claim 11 (as far as it is clear and definite)
Beckman, as modified, addresses:
The rotorcraft of claim 7, wherein the rotorcraft is provided with two front motors and two rear motors (see Figure 1 showing a total of four motors 207, said motors capable of being divided into categories of “front” and “rear” given various directions of travel of the rotorcraft 101).  

In reference to claim 12 (as far as it is clear and definite)
Beckman, as modified, addresses:
The rotorcraft of claim 8, wherein the rotorcraft is provided with two front motors and two rear motors (see Figure 1 showing a total of four motors 207, said motors capable of being divided into categories of “front” and “rear” given various directions of travel of the rotorcraft 101).  

In reference to claim 13 (as far as it is clear and definite)
Beckman, as modified, addresses:
The rotorcraft of claim 1, wherein  at least either the front motor or the rear motor further comprises a plurality of grouped motors, wherein the thrust obtained by the motor and the blade mounted on the motor are different between the groups even when the rotational speed of the motor is same (note: the modification of Beckman in the rejection of claim 1 results in the front two rotors producing a larger thrust/lift than the rear two rotors with all rotors/motors being operated at the same rotational speed).  

In reference to claim 14 (as far as it is clear and definite)
Beckman, as modified, addresses:
The rotorcraft of claim 6, wherein at least either the front motor or the rear motor further comprises a plurality of grouped motors, wherein the thrust obtained by the motor and the blade mounted on the motor are different between the groups even when the rotational speed of the motor is same (note: the modification of Beckman in the rejection of claim 1 results in the front two rotors producing a larger thrust/lift than the rear two rotors with all rotors/motors being operated at the same rotational speed).  

In reference to claim 15 (as far as it is clear and definite)
Beckman, as modified, addresses:
The rotorcraft of claim 7, wherein at least either the front motor or the rear motor further comprises a plurality of grouped motors, wherein the thrust obtained by the motor and the blade mounted on the motor are different between the groups even when the rotational speed of the motor is same (note: the modification of Beckman in the rejection of claim 1 results in the front two rotors producing a larger thrust/lift than the rear two rotors with all rotors/motors being operated at the same rotational speed).  

In reference to claim 16 (as far as it is clear and definite)
Beckman, as modified, addresses:
The rotorcraft of claim 8, wherein at least either the front motor or the rear motor further comprises a plurality of grouped motors, Page 5 of 7Appl. No.wherein the thrust obtained by the motor and the blade mounted on the motor are different between the groups even when the rotational speed of the motor is same (note: the modification of Beckman in the rejection of claim 1 results in the front two rotors producing a larger thrust/lift than the rear two rotors with all rotors/motors being operated at the same rotational speed).  

Citations of Pertinent Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure.
	Welsh (US 9,561,849) discloses a rotorcraft including differently sized rotors.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745